
	

114 SRES 218 ATS: Congratulating the United States Women’s National Team for winning the 2015 FIFA World Cup.
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 218
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2015
			Mr. Menendez (for himself, Ms. Collins, Mr. Brown, Mr. Rubio, Mr. Booker, Mr. McCain, Mr. Schumer, Mr. Toomey, Mr. Warner, Mr. Perdue, Mrs. Shaheen, Ms. Murkowski, Ms. Mikulski, Ms. Ayotte, Mr. Markey, Mr. Moran, Mr. Carper, Mr. Thune, Mrs. McCaskill, Ms. Hirono, Mr. Bennet, Mr. Kaine, Mr. King, Mrs. Murray, Ms. Klobuchar, Mrs. Gillibrand, Mr. Durbin, Mr. Casey, Ms. Cantwell, Mr. Peters, Ms. Warren, Mrs. Feinstein, Mr. Tester, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the United States Women’s National Team for winning the 2015 FIFA World Cup.
	
	
 Whereas on July 5, 2015, in Vancouver, Canada, the United States Women’s National Team won the FIFA Women’s World Cup;
 Whereas during the FIFA World Cup the United States Women’s National Team finished first in its group before eliminating teams representing the Republic of Colombia, the People's Republic of China, and the Federal Republic of Germany in the knockout stages to reach the final;
 Whereas the United States secured a resounding 5 to 2 victory over Japan in the highest scoring Women’s World Cup Final in history, which included the fastest hat trick in World Cup history by Carli Lloyd by the 16th minute of the game;
 Whereas the run of the United States Women’s National Team in the 2015 World Cup included a record-tying 540 consecutive minutes without conceding a goal;
 Whereas the United States Women’s National Team became the first team to win the FIFA Women’s World Cup 3 times;
 Whereas all 23 players on the roster should be congratulated, including captains Christie Rampone and Abby Wambach, Golden Ball winner Carli Lloyd, Golden Glove winner Hope Solo, as well as Shannon Boxx, Morgan Brian, Lori Chalupny, Whitney Engen, Ashlyn Harris, Tobin Heath, Lauren Holiday, Julie Johnston, Meghan Klingenberg, Ali Krieger, Sydney Leroux, Alex Morgan, Alyssa Naeher, Kelley O’Hara, Heather O’Reilly, Christen Press, Megan Rapinoe, Amy Rodriguez, and Becky Sauerbrunn;
 Whereas head coach Jill Ellis displayed extraordinary leadership, adjusting the team’s starting lineup as the FIFA Women’s World Cup progressed in order to promote teamwork and capitalize on the talents of each player; and
 Whereas dedicated fans, including a group of supporters known as the American Outlaws, and citizens across the United States showed their unmitigated support for the United States Women’s National Team as the team competed in Canada, and can now celebrate because the United States women are world champions again: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the United States Women’s National Team for winning the 2015 FIFA Women’s World Cup through teamwork and determination;
 (2)recognizes the achievements of all of the players, coaches, and staff who contributed to the FIFA World Cup winning team; and
 (3)celebrates the contributions of the millions of fans across the Nation who cheered the United States Women’s National Team to victory, and made the players the best supported team in the world.
			
